Name: Commission Regulation (EEC) No 3349/80 of 23 December 1980 on transitional measures in respect of imports of sheepmeat originating in certain non-member countries qualifying for preferential treatment
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 80 Official Journal of the European Communities No L 351 / 17 COMMISSION REGULATION (EEC) No 3349/80 of 23 December 1980 on transitional measures in respect of imports of sheepmeat originating in certain non-member countries qualifying for preferential treatment  live animals falling within subheading 01.04 B of the Common Customs Tariff, originating in the ACP States or in the overseas countries and terri ­ tories ;  fresh, chilled or frozen meat of sheep and goats, falling within subheading 02.01 A IV of the Common Customs Tariff, originating in the ACP States or in the overseas countries and territories ;  salted meat of sheep and goats , falling within subheading 02.06 C II a) of the Common Customs Tariff, originating in the ACP States or in the over ­ seas countries and territories ;  fresh , chilled or frozen meat of sheep , other than of domestic sheep or goats , falling within subheading 02.01 A IV of the Common Customs Tariff, originating in Algeria, Morocco , Tunisia and Turkey ;  salted mecit of sheep or goats , other than domestic sheep or goats , falling within subheading 02.06 C II a) of the Common Customs Tariff, originating in Turkey . 2 . The import levies applicable shall be reduced by 50 % for fresh , chilled or frozen meat of sheep other than domestic sheep or goats , falling within subheading 02.01 A IV of the Common Customs Tariff, originating in Spain . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), and in particular Article 33 thereof, Whereas Regulation (EEC) No 1837/80 laid down a system of import levies for certain sheepmeat and goatmeat products ; whereas, before that system came into effect, imports of the said products into the Community were subject to payment of customs duty ; whereas, however, certain non-member coun ­ tries qualified for total or partial exemption from the said customs duties, by virtue of their agreements with the Community ; Whereas , as long as the said agreements or the rules made in consequence thereof have not been amended, products originating in the countries in question should under the new system , continue to enjoy, treat ­ ment equivalent to that for which they qualified previ ­ ously ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies provided for in Article 10 ( 1 ) of Regulation (EEC) No 1837/80 shall not be levied on the following products : Article 2 This Regulation shall enter into force on 1 January 1981 . It shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183, 16 . 7 . 1980 , p. 1 .